Case 7:20-cv-00609-MFU-JCH Document 6 Filed 11/16/20 Page 1 of 1 Pageid#: 44


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


 THOMAS A. ROSE,                                   Civil Action No. 7:20-cv-00609
     Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Michael F. Urbanski
 OFFICER ADAMS, et al,                             Chief United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered October 13, 2020, the court directed plaintiff to submit within 20 days from the

date of the order an inmate account form, and a certified copy of plaintiff’s trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during

that six-month period. Plaintiff was advised that a failure to comply would result in dismissal of

this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.
                     13th
        ENTER: This _____ day of November, 2020.

                                                                    Michael F. Urbanski
                                                                    Chief U.S. District Judge
                                                                    2020.11.13 16:25:35 -05'00'
                                              __________________________________
                                                    Chief United States District Judge
